Carter, J.,
concurring.
The carriers in this case complain of the refusal of the commission to grant oral argument before the commis*703sion on the merits of the case. This question raises an issue of considerable concern since the requirement for a hearing implies the taking of evidence and an argument on the issues, if requested.
The evidence in this case was taken by an examiner for the commission. There was no argument before the examiner. It is provided by Rule 15(e), Rules of the Nebraska State Railway Commission, as. follows: “Ordinarily no oral argument will be permitted at the close of a hearing. The hearing officer may request or permit such argument.” By Rule 15 (f) of such rules, it is provided in part: “Briefs may be required by the hearing officer or the Commission. Any party desiring to- submit a brief may do- so by indicating such desire at the close of the hearing.” It is evident from these rules that the commission does not authorize oral argument by rule, but does authorize the filing of written briefs before the examiner and the commission by indicating a desire to do so. No such desire was manifested or request made in the instant case. Admittedly, the holding that the failure to grant an oral argument by the commission is not a violation of due process in this case is highly technical. But we must assume that oral arguments, are too time consuming in handling the work of the commission and briefs are permitted on request as an alternative to oral argument.
It is noteworthy, however, that the commission provides for oral argument on motions for a rehearing by Rule 18(b) (l)(i) in part as follows: “The Commission shall hear oral argument on motions for rehearing if there is a prior request therefor in writing.” While no objection can be raised to the granting of oral argument on rehearing, due process requires the granting of argument, oral or written, before decision o-n the merits. It is not conceivable to me that the commission has the time to hear oral arguments on rehearings but has no time to hear oral arguments on the merits of the case when they would be more helpful in avoiding error. *704The granting, of oral arguments on rehearing, after mistakes have possibly been made, as a substitute for an argument on the merits before decision, cannot be justified from the standpoint of due process. In matters involving complicated issues of law and fact, as in the case before us, oral arguments ought to be granted as a matter of justice and fairness. The denial of argument on the merits by courts and administrative agencies alike implies, an infallibility not possessed.